Citation Nr: 0201047	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement or payment for medical services 
rendered in connection with a private hospitalization at 
Oregon Health Sciences University (OHSU) beginning June 6, 
1999.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel





INTRODUCTION

The veteran had active service from December 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Medical Administration Service (MAS) of the Portland VA 
Medical Center (VAMC) in Portland, Oregon.  That decision 
denied entitlement to payment of medical expenses incurred at 
OHSU.

A hearing was scheduled before a Member of the Travel Board 
at the RO in November 2001.  The veteran failed to report and 
did not submit a written request to reschedule the hearing.  
Accordingly, the Board concludes that the veteran no longer 
desires such a hearing.  38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran was hospitalized at OHSU beginning June 6, 
1999.

3.  At the time of the hospitalization at issue, the veteran 
was service-connected for chronic recurrent dislocations of 
the left shoulder, with residual joint disease and post-
traumatic stress disorder (PTSD).

4.  The veteran was not treated for an adjudicated service-
connected disability, or a nonservice-connected condition 
associated with and held to be aggravating an adjudicated 
service-connected disability, or a disability for which the 
veteran was discharged or released from service; he was not 
rated permanently and totally disabled due to a service-
connected disability; and he was not participating in a 
course of vocational rehabilitation under the auspices of the 
VA.



CONCLUSION OF LAW

The criteria for reimbursement or payment of medical expenses 
rendered during a private hospitalization beginning June 6, 
1999 have not been met.  38 U.S.C.A. §§ 1703, 1728 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
The Board notes that the veteran's treatment records from his 
June 1999 hospitalization are not in the claims file.  
However, a review of the file indicates that there is not a 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  The essential facts 
are not in dispute; the case rests on the interpretation and 
application of the relevant law.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Accordingly, the notice and duty to assist 
provisions of the VCAA have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; see Dela Cruz.  Recent regulations have been 
promulgated pursuant to the VCAA that apply only to claims 
for benefits that are governed by 38 U.S.C.A. Part 3, and 
accordingly, have no bearing on the instant case, which is 
governed by 38 C.F.R. Part 17.  See 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

II.  Factual Background

The veteran was granted service connection for chronic 
recurrent dislocations of the left shoulder, with residual 
joint disease, evaluated as 10 percent disabling, and PTSD, 
evaluated as 50 percent disabling, in February 1998.  He has 
a combined disability rating of 60 percent.

The veteran stated, in an August 1999 letter, that in June 
1999 he called an ambulance to his residence.  He indicated 
that he was bleeding internally, a recurrence of something he 
had experienced three years prior.  The veteran stated that 
he asked the ambulance driver to take him to Portland VAMC.  
The veteran indicated that the ambulance driver told him that 
Portland VAMC was full and the VAMC told the driver to take 
the veteran to OHSU.

In his August 1999 letter, the veteran indicated that he 
asked the ambulance driver and his doctor if the VA covered 
his visit to OHSU.  He stated that he was told his visit was 
covered and a VA representative would meet him at the 
emergency room.  The veteran stated that a man came and took 
his VA card and returned with it some time later.  The 
veteran indicated that the next thing he remembered was 
waking up at Portland VAMC.

The veteran's wife, in an August 1999 letter, stated that she 
had told the ambulance driver to take her husband to Portland 
VAMC and was told by the driver that they would take the 
veteran there.  She indicated her surprise when she received 
a phone call from the veteran's doctor at OHSU.  She stated 
that the veteran's doctor informed her that there had been no 
beds available at Portland VAMC, but the veteran would be 
transferred there as soon as one became available.

A report of contact, dated June 16, 1999, indicates that the 
veteran called the RO to notify them of his admission to a 
private hospital.  The note indicated that the veteran was 
admitted on June 6, 1999 with a tentative diagnosis of a GI 
bleed.  A handwritten note on the report of contact, dated 
October 1999 indicates the veteran's treatment at OHSU was 
not authorized.  In addition, another undated note indicates 
that, while he was diverted from Portland VAMC to OHSU, the 
veteran was not eligible for non-VA inpatient care.

In a letter, dated October 1999, the MAS informed the veteran 
that payment of inpatient services rendered at OHSU may not 
be authorized at VA expense.  The letter indicated that the 
veteran had not met all the requirements for reimbursement 
and informed him of his appellate rights.

VA treatment records from 1997 to 1999 indicate that the 
veteran has been treated for esophageal varices several times 
since 1997.  A treatment note dated December 1999 indicates 
that the veteran's physician intended to discuss the 
veteran's treatment at OHSU in June 1999 with billing.

The veteran filed notice of disagreement (NOD) in March 2000.  
In his NOD, the veteran contended that, since there is a 
working arrangement between Portland VAMC and OHSU, OHSU is a 
VA facility.  In addition, the veteran stated his belief 
that, since he is over 50 percent disabled and was under the 
direction and control of the VAMC, which issued the 
instructions for his treatment at OHSU, the VA is responsible 
for payment of the medical bill.  The veteran contends that 
the provisions regarding treatment in a non-VA medical 
facility are not applicable in this instance.




III.  Criteria

The VA may contract for hospital care or medical services for 
a veteran for the treatment of: a service-connected 
disability; a disability for which a veteran was discharged 
or released from the active military, naval, or air service; 
a disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; a 
disability associated with or held to be aggravating a 
service-connected disability; or any disability of a veteran 
participating in rehabilitation program under 38 U.S.C. 
Chapter 31 and when there is a need for hospital care or 
medical services for any of the reasons enumerated in 
17.48(j).  38 U.S.C.A. § 1703 (West 1991 & Supp. 2001); 
38 C.F.R. § 17.52(a)(1) (2001).

The VA may also contract for hospital care or medical 
services for the treatment of medical emergencies which pose 
a serious threat to the life or health of a veteran receiving 
hospital care or medical services in a VA facility when 
transfer to a private or public hospital is the only feasible 
means of providing the necessary treatment. 38 U.S.C.A. 
§ 1703; 38 C.F.R. § 17.52(a)(3) (2001).

When a veteran is eligible for hospitalization at a non-VA 
facility at VA expense, prior authorization is required.  
38 C.F.R. § 17.54 (2001).  In emergency cases that existed at 
the time of admission, an authorization may be obtained by 
notifying the VA within 72 hours of the hour of the veteran's 
admission.  Id.

In the event the treatment was not authorized, reimbursement 
is permitted under the following circumstances:  (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a non service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.20 (2001).  Given 
Congress' use of the conjunctive "and" in the statute, all 
three statutory requirements would have to be met before 
reimbursement could be authorized.  See Malone v. Gober, 10 
Vet. App. 539, 547 (1997).

IV.  Analysis

The veteran contends that he should not be personally liable 
for expenses incurred at OHSU because it is a VA facility.  A 
VA facility is a facility over which the Secretary has direct 
jurisdiction, a Government facility for which the Secretary 
contracts, and a public or private facility at which the 
Secretary provides recreational activities for patients 
receiving care under 38 U.S.C.A. § 1710.  See 38 U.S.C.A. 
§ 1701(3) (West 1991).  There is no evidence that these 
criteria are met.  Therefore, the Board concludes that OHSU 
is not a VA facility as defined by statute.

The veteran's VA treatment notes from 1997 to 1999 indicate 
that he was treated periodically for esophageal varices.  A 
December 1999 note in the veteran's VA treatment records 
indicates that the June 1999 hospitalization at OHSU was 
related to this condition.  The veteran is service-connected 
for PTSD and recurrent left shoulder dislocation.  He is not 
service-connected for esophageal varices.  There is no 
indication in any of the veteran's treatment records, since 
the onset of this condition, that his esophageal condition 
was either associated with his service-connected 
disabilities, aggravated his service-connected disabilities, 
or was aggravated by his service-connected disabilities.  In 
addition, the veteran was not discharged from service as a 
result of the condition he was treated for in June 1999.  Nor 
is he totally and permanently disabled as a result of a 
service-connected disability.  Finally, the veteran is not 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  Accordingly, the Board finds that the veteran is 
not eligible for hospital care in a non-VA facility under 
17.52(a)(1).

The veteran and his representative contend that the veteran 
meets the requirements of section 17.52(a)(2)(i) because he 
is more than 50 percent disabled.  Therefore, they argue, he 
qualified for authorization for his treatment at OHSU.  
However, section 17.52(a)(2) allows the VA to contract only 
for medical services for veterans who qualify under that 
section, not for hospital care.  The definition of medical 
services does not encompass care received in the course of a 
hospitalization.  See 38 U.S.C.A. §§ 1701(5) and (6) (West 
1991 & Supp. 2001).  Therefore, the fact that the veteran 
meets the criteria set forth in section 17.52(2) does not 
make him eligible for hospital care in a non-VA facility.

The veteran also contends that his treatment should be 
authorized pursuant to 38 C.F.R. § 17.52(a)(1) because it was 
an emergency situation and treatment at the VAMC was not 
feasible.  That section of the regulation authorizes the VA 
to contract for hospital care or medical services for the 
treatment of a medical emergency when treatment at a VA 
facility is not feasible and when the veteran is receiving 
care from a VA facility.  However, the veteran was on route 
to the VAMC when the ambulance was diverted due to a lack of 
bed space at the VAMC.  He was not receiving services from 
the VAMC at the time he was taken and admitted to OHSU.  The 
fact that he may have previously been treated by the VA for 
the same disorder is not relevant.  The Court has clearly 
stated that prior treatment of a non-service-connected 
disorder, such as the prior VA care the veteran received in 
this case, does not fit within the definition of 
"receiving" care in a VA facility so as to allow VA to 
contract for private medical services under 38 U.S.C.A. 
§ 1703(a)(3), which permits a contract with a non-VA facility 
for the furnishing of "hospital care or medical services for 
the treatment of medical emergencies which pose a serious 
threat to the life or health of a veteran receiving medical 
services in a Department facility."  Zimick v West, 11 Vet. 
App. 45, 51-52 (1998).  The Court found that the statute 
places determinative emphasis on "receiving" medical 
services, not on the "provision" of medical services.  A 
"transfer" to a non-VA facility which would allow a contract 
for authorized private medical services would require that 
the veteran had already been admitted to a VA facility.  Id.  
The Board also notes that the fact that a VA hospital 
diverted a veteran to a private facility does not constitute 
advance authorization of private care at VA expense.  See 
Malone v. Gober, 10 Vet. App. 539, 544 (1997).  The Court 
determined, in Smith (Thomas) v. Derwinski, 2 Vet. App. 378, 
379 (1992), that "The advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization 
contemplated in the regulation."  Accordingly, the Board 
concludes that the veteran does not meet the requirements for 
admission to a non-VA facility under section 17.52(a)(3).

The Board notes the veteran's contention that the ambulance 
driver and his doctor at OHSU indicated that the VA would 
cover his treatment at OHSU.  He also indicated that a man 
came and took his VA card and returned with it moments later, 
also leading him to believe that his visit was covered.  
However, benefits may not be paid, nor may a denial of a 
claim be barred, due to erroneous advice provided by either 
VA or non-VA employees.  See Shields v. Brown, 8 Vet. App. 
346, 351 (1995); McTighe v. Brown, 7 Vet App. 29, 30 (1994).  
In other words, neither VA nor non-VA employees may bind the 
VA to provide benefits that are not allowed by statute.

If a veteran incurs medical expenses as a result of an 
unauthorized hospital admission, he may later recover those 
expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 if 
certain requirements are met.  However, in this instance, the 
veteran did not seek treatment for a service-connected 
disability.  Nor did he seek treatment for a nonservice-
connected disability that was aggravating a service 
disability.  The veteran is not permanently and totally 
disabled as a result of a service-connected disability.  
Finally, the veteran is not participating in a vocational 
rehabilitation program.  Accordingly, the Board concludes 
that the veteran does not meet the first of the criteria 
listed for reimbursement of unauthorized medical expenses.  
Since all three criteria were not met, even if the treatment 
involved a medical emergency and VA facilities were not 
feasibly available, the VA cannot pay for the unauthorized 
medical expenses.  See Malone.

The facts surrounding the veteran's case do not fit the 
statutory scheme established by Congress for the payment of 
or reimbursement for expenses incurred at a non-VA facility.  
See Zimick v. West, 11 Vet. App. at 48-49.  The Board notes 
with sympathy the veteran's contention that the VA should pay 
for his hospitalization because that hospitalization would 
not have been necessary were it not a medical emergency.  
However, in the absence of authorizing statutory or 
regulatory authority, the Board may not award payment or 
reimbursement of the private medical expense at issue.  See 
Zimick, 11 Vet. App. at 50, citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990)(payment of 
money from the [Federal] Treasury "must be authorized by 
statute").  In summary, the benefit sought by the veteran is 
not authorized under the facts of this case, and the claim 
must be denied.


ORDER

Reimbursement or payment for medical services rendered during 
a private hospitalization at OHSU beginning June 6, 1999 is 
denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

